STATEMENT OF REASONS FOR ALLOWANCE

Response to Amendment
This Office Action is responsive to Applicant’s amendment of April 11, 2022..
The objections to amended claims  9 and 13 are withdrawn in view of amendment of the claims.
Response to Arguments
Applicant’s argument, see Remarks p. 9, regarding  the 35 USC 112(b) rejection of claims 1-20 have been considered and are persuasive. The 35 USC 112(b) rejection of claims 1-20 is withdrawn.  The claims are given the broadest reasonable interpretation, in this case including a splitter that is configured to output a return signal.
Applicant’s arguments, see Remarks p. 10,  regarding  the 35 USC 102(a)(1) and 103 rejection of claims 1-20 (now claims  1-6, 9-15, and 17-22) have been considered and are persuasive.  
Allowable Subject Matter
Claims  1-6, 9-15, and 17-22 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.	
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645